F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           JAN 30 2002
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    MARY FRANCES DURAN,

                  Plaintiff-Appellant,

    v.                                                    No. 01-2154
                                                (D.C. No. CIV-97-1598-BB/RLP)
    NEW MEXICO DEPARTMENT                                  (D. N.M.)
    OF LABOR,

                  Defendant-Appellee.


                              ORDER AND JUDGMENT          *




Before MURPHY , McKAY , and BALDOCK , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Mary Frances Duran, an Hispanic woman, began working for

defendant New Mexico Department of Labor in 1975 at the age of 42. She

voluntarily retired in 1999 at the age of 65. During her employment, plaintiff

sought and was rejected for several different promotions. She also objected to

certain disciplinary actions taken against her and to several of her annual

performance evaluations. She filed several charges of discrimination and

retaliation with the Equal Employment Opportunity Commission (EEOC). She

then filed this suit, alleging claims of race and sex discrimination   1
                                                                           and retaliation

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17.

The district court granted summary judgment in favor of defendant. Plaintiff

appeals. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

       Plaintiff argues on appeal that: (1) there was a causal connection between

her EEOC complaints and defendant’s actions in refusing to promote her;

(2) there was a causal connection between her EEOC complaints and defendant’s

actions in denying her privileges and in disciplining her; (3) there was a causal

connection between her EEOC complaints and defendant’s allegedly unfair and

false evaluations of her job performance; (4) defendant’s denial of privileges to



1
       An additional claim of age discrimination was dismissed after the Supreme
Court decided that a claim under the Age Discrimination in Employment Act may
not be maintained against a State without that State’s consent. See Kimel v.
Florida Bd. of Regents , 528 U.S. 62 (2000).

                                             -2-
her and disciplinary actions against her constituted adverse employment actions

sufficient to give rise to Title VII claims; (5) defendant’s allegedly unfair and

false evaluations of her job performance constituted adverse employment actions

sufficient to give rise to Title VII claims; (6) defendant’s justifications for its

recurring refusals to promote her were pretexts for discrimination; (7) defendant’s

denial of privileges to her and disciplinary actions against her constituted

disparate treatment giving rise to an inference of discrimination; and

(8) defendant’s allegedly unfair and false evaluations of her job performance

constituted disparate treatment giving rise to an inference of discrimination.

       We review the grant of summary judgment de novo, applying the same

standard as the district court under Fed. R. Civ. P. 56(c).      Adler v. Wal-Mart

Stores, Inc. , 144 F.3d 664, 670 (10th Cir. 1998). Summary judgment is

appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law.” Rule 56(c). We view the facts and the reasonable

inferences to be drawn from them in the light most favorable to the nonmoving

party. Adler , 144 F.3d at 670. “An issue of fact is ‘material’ if under the

substantive law it is essential to the proper disposition of the claim.”    Id.




                                              -3-
      We have carefully reviewed the district court’s decision in light of the

parties’ briefs and the record on appeal. We are unpersuaded by plaintiff’s claims

of error. Accordingly, for substantially the same reasons as those set forth in

the district court’s thorough April 19, 2001 memorandum opinion, the judgment

is AFFIRMED.


                                                    Entered for the Court



                                                    Monroe G. McKay
                                                    Circuit Judge




                                         -4-